El Juez Asociado Señor Belaval
emitió la opinión del Tribunal.
Por escritura Núm. 6 de 15 de marzo de 1960, doña Cris-póla Jorge Velázquez le vendió a doña Catalina Cordero Vélez un condominio de veinticinco céntimos de cuerda sobre una finca rústica de cinco cuerdas y cuarenta y nueve cen-tésimas de otra. Al solicitarse la inscripción de la compra del condominio, el Registrador de la Propiedad de San Juan, Seccción Segunda, la denegó por observar “que la venta que comprende de un condominio de 25 céntimos de cuerda, equi-vale a una lotificación, no habiéndose obtenido la aprobación de la Junta de Planificación de Puerto Rico”.
No tiene razón el Registrador. Ampliando nuestra doc-trina en el caso de Biascoechea v. Registrador, 76 D.P.R. 249 (Marrero) (1954) cita precisa a la pág. 253, referente a una hipoteca sobre porción indeterminada, podemos decir que en la *791compra de un condominio indiviso se da la misma situación que en la hipoteca sobre porción indeterminada, y no se produce, la división o subdivisión de un solar, predio o parcela de terreno en dos o más partes que constituye la lotificación, pues el derecho sobre la propiedad queda establecido mediante una mera relación numérica con el título aunque repose sobre la totalidad del inmueble poseído en común.

Debe revocarse la nota denegando la inscripción del Re-gistrador de la Propiedad de San Juan, Sección Segunda, de fecha 2U de enero de 1963, y ordenarse la inscripción del documento.